Affirmed and Memorandum Opinion filed December 13, 2005








Affirmed and Memorandum Opinion filed December 13,
2005.
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-04-00486-CR
_______________
 
ELIJAH DEONZA WINN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
                                                                                                              
                                 
On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 02CR1540 
                                                                                                                             
                  
 
M
E M O R A N D U M   O P I N I O N
Elijah
Winn appeals a conviction for possession of a controlled substance[1]
on the ground that the evidence was factually insufficient to prove that he
possessed the contraband.  We affirm.




In
a factual sufficiency review, we view all the evidence in a neutral light, both
for and against the finding, and set aside the verdict if proof of guilt is so
obviously weak as to undermine confidence in the jury=s determination, or the proof of
guilt, although adequate if taken alone, is greatly outweighed by contrary
proof.  Vodochodsky v. State, 158
S.W.3d 502, 510 (Tex. Crim. App. 2005). 
Appellant=s sole issue argues that the evidence of possession was
factually insufficient because three other people had access to the apartment
bathroom where the drugs were found and there was no direct link between
appellant and the drugs.
The
evidence most directly establishing appellant=s possession of the drugs was the
testimony of a police officer that appellant had made spontaneous statements
admitting that the cocaine belonged to him. 
Appellant points to the testimony of two others at the apartment who
denied seeing any drugs in the toilet bowl where they were found and to
contradictory testimony by: (1) his girlfriend that her statement implicating
appellant to police was made under duress and that the cash found at the
apartment was her tax refund money; (2) another witness at the apartment that
he never heard appellant admit the drugs belonged to him; and (3) the police
officers regarding who found the cash.
Although
there are inconsistencies in the evidence, they do not refute the evidence of
guilt or otherwise render it factually insufficient.  Accordingly, appellant=s sole point of error is overruled,
and the judgment of the trial court is affirmed.
 
 
 
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered
and Memorandum Opinion filed December 13, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.
Do Not Publish C Tex.
R. App. P. 47.2(b).
 
 




[1]           A jury
found appellant guilty and the trial court assessed punishment of fifteen years
confinement.